In a putative class action to recover damages for violation of General Business Law § 349 and unjust enrichment, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), dated September 23, 2005, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) and, in effect, denied their cross application for leave to replead pursuant to CPLR 3211 (e).
Ordered that the appeal from the order is dismissed, with costs, as that order was superseded by an order of the same court dated April 24, 2006, made upon reargument (see Vigiletti v Sears, Roebuck & Co., 42 AD3d 497 [2007] [decided herewith]). Ritter, J.P, Goldstein, Fisher and Balkin, JJ., concur.